NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LIHONG KE,                                       No. 12-71389

               Petitioner,                       Agency No. A099-902-737

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Lihong Ke, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on inconsistencies within Ke’s testimony, and between her testimony and

supporting documents. See id. at 1048 (adverse credibility determination was

reasonable under the REAL ID Act’s “totality of the circumstances” standard).

Ke’s explanations do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000) (agency not compelled to accept petitioner’s explanation for

discrepancy even if plausible). We reject Ke’s contentions that the agency failed to

conduct a reasoned analysis or applied an incorrect legal standard. We also reject

Ke’s contention that the BIA inadequately explained its reasoning. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010). Further, the BIA rejected Ke’s

argument that the IJ did not provide her an opportunity to explain discrepancies,

and Ke does not raise any challenges to the BIA’s rejection of that argument. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived). In the absence of credible testimony,




                                          2                                    12-71389
Ke’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Ke did not challenge the BIA’s finding that she did not claim

eligibility for CAT relief. See Martinez-Serrano, 94 F.3d at1259-60.

      PETITION FOR REVIEW DENIED.




                                         3                                     12-71389